Citation Nr: 1501504	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  10-46 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia



THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for lumbosacral strain.

2.  Entitlement to service connection for lumbosacral strain.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to an initial compensable rating for pseudofolliculitis barbae (PFB).



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1994 to October 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.

The Veteran was scheduled for a hearing to be conducted in December 2014.  The record indicates that the Veteran was a no show for the scheduled hearing.  Therefore, this claim will be processed as though the request for a hearing was withdrawn.  See 38 C.F.R. § 20.702(d).

Notwithstanding the RO's decision to reopen the claim of entitlement to service connection for lumbosacral strain, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Consequently, the issue before the Board is the threshold question of whether new and material evidence has been received, as set out on the title page.  The Board finds that new and material evidence has been received, thus the claim for service connection for a lumbosacral strain is reopened.

The issue of entitlement to service connection for lumbosacral strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In a final December 2002 rating decision, the RO denied service connection for lumbosacral strain on the basis that there was no evidence suggesting a nexus between the disability and the Veteran's service.  

2.  Evidence added to the record since the December 2002 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for lumbosacral strain and raises a reasonable possibility of substantiating the claim.

3.  Sleep apnea disorder is not related to the Veteran's active service.

4.  PFB is manifested by less than 5 percent of the entire body and no more than topical therapy during the appeal period.



CONCLUSIONS OF LAW

1.  New and material evidence has been received since the December 2002 rating decision to reopen this claim of service connection for lumbosacral strain.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

2.  Sleep apnea disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).

3.  The criteria for an initial compensable evaluation for PFB are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2010, prior to the rating decision in question, of the information and evidence needed to substantiate and complete his claim for entitlement to service connection for sleep apnea, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  This letter also provided notice of how VA assigns disability ratings and effective dates.  The appeal for an increased evaluation for PFB is a downstream issue.  As service connection, an initial rating and an effective date have been assigned, the notice requirements have been met. 

VA has also satisfied its duty to assist with regard to the issues decided herein.  The claims folder contains service treatment records, VA treatment records, private treatment records, lay statements and VA examination reports.  The Veteran was provided VA examinations in August 2012, which addressed the current severity of his PFB and May 2013, which addressed the etiology of his sleep apnea.  The claims folder was reviewed and the examinations contain sufficient relevant findings and rationale.  An additional examination is not warranted as to the issues decided.

With respect to the issue of whether new and material evidence has been submitted to reopen the claim for service connection for a lumbosacral strain, the RO had a duty to notify the Veteran of what information or evidence was needed in order reopen his claim.  As indicated above, the Board has elected to reopen the Veteran's claim, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the appellant has resulted.  Therefore, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).


Service Connection for Sleep Apnea

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records show no complaints or treatment for sleep apnea during service.  The examination reports dated April 1998 and June 2001 show the Veteran was in good health and are negative for complaints about sleep difficulties.

Post-service private medical evidence submitted by the Veteran shows a diagnosis of sleep apnea.  An opinion regarding the Veteran's sleep apnea being related to service was not rendered.

VA medical treatment records show that the Veteran has been assessed with obstructive sleep apnea and prescribed a CPAP for treatment.  An opinion regarding the Veteran's sleep apnea being related to service is not within these records.

Lay statements from the Veteran's spouse and friends indicate a long history of observing the Veteran snoring loudly while he sleeps.

The Veteran was afforded a VA examination in May 2013 to determine if his sleep apnea is caused by or related to his military service.  The examiner reviewed the claims file, including the lay statements.  The examiner found that Veteran's sleep apnea is less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran had no on-going treatment or condition for sleep apnea in service.  He stated that the Veteran was not diagnosed until years after service with sleep apnea.   

Based upon the evidence of record, the Board finds that entitlement to service connection for sleep apnea is not warranted.  The only medical opinion as to the etiology of the Veteran's sleep apnea is that of the May 2013 VA examiner and he explained why he concluded that the sleep apnea was not likely related to service.  This opinion is therefore entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, sleep apnea falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran and his family/friends can competently report the onset and symptoms of sleep apnea, any actual diagnosis of sleep apnea requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Whether the symptoms the Veteran experienced in service or following service are in any way related to any current sleep apnea requires medical expertise to determine because it involves a complex medical matter.  To the extent that the Veteran himself believes that he has sleep apnea that is due to his period of service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current sleep apnea is not competent evidence; as such question requires medical expertise to determine.  Id.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for sleep apnea.  The benefit-of-the-doubt doctrine is therefore not for application with regard to the service connection claim decided herein.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


Evaluation of PFB

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  We conclude that the disability has not significantly changed and a uniform rating is warranted.

The Veteran's PFB is currently evaluated under 38 U.S.C.A. § 4.118, Diagnostic Code 7806 (2014), pertaining to dermatitis or eczema. 

Under Diagnostic Code 7806, a 10 percent evaluation is assigned where the disability affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  Id.

A 30 percent evaluation is appropriate where the disability affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.

A 60 percent evaluation is appropriate where the disability affects more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  Id.

Service treatment records show that in April 1994 the Veteran was diagnosed with PFB and was given hydrocortisone cream for treatment.  

The Veteran was afforded a VA examination September 2010.  During the examination, the Veteran reported that he was diagnosed with PFB during boot camp and the condition is constant.  It was noted that the Veteran used a topical over the counter medication called Bump Patrol (an intensive after shave treatment).  The Veteran did not use a corticosteroid or an immunosuppressive treatment for PFB.

The examiner found the Veteran's skin to be affected in the following areas: lower beard area (anterior neck and lower jaw) with diffused non-pustular non-tender papules; and the Veteran's facial cheeks with three papules on the right and one on the left.  The examiner noted that three percent of the total body area was affected; and three percent of the Veteran's exposed area was affected (hands, face, head, and neck).  The VA examiner diagnosed PFB and noted that the condition does not cause any functional impairment.  

The Veteran was afforded another VA examination in August 2012 to determine the current severity of the PFB.  The examination report shows five scattered small 0.1 cm x 0.2 cm pustules on the anterior neck.  The examiner noted that these pustules are less than 5 percent of exposed area and less than 5 percent of total area.  The examiner noted that the Veteran use topical corticosteroids for treatment of this condition.

A statement from a private medical examiner dated in December 2011 asserts that the Veteran was seen in his office on August 27, 2010 regarding his skin.  The examiner diagnosed tinea barbae and prescribed Lotrisone (antifungal and corticosteroid) cream to apply to the affected area twice a day.  

Based on the evidence presented, the Board finds against a higher evaluation for PFB.  There is no showing of a skin disability at least 5 percent, but less than 20 percent of the entire body covered; or at least 5 percent, but less than 20 percent of areas are affected; or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, required for a total duration of less than six weeks during the past 12-month period.  The evidence shows less than 5 percent total body area and less than 5 percent total exposed area is affected with PFB and the use of over the counter topical corticosteroid for treatment, not systemic therapy.  The above findings do not warrant a compensable rating.

The Veteran has reported having PFB on his face.  The Board acknowledges his reports of itching and tenderness.  The Veteran is competent to report such symptoms and the Board finds his reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the symptoms required for a higher evaluation.  The more probative evidence consists of that prepared by skilled VA examiners.  

While the evidence is clear that the Veteran has a history of PFB, and documented treatment for PFB, there is no evidence of any manifestation of PFB to warrant a compensable rating.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the medical evidence does not support a compensable evaluation, the preponderance of the evidence is against the assignment of any higher rating and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Extraschedular Considerations

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service- connected PFB.  The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b). 

In the present case the evidence shows that manifestations of PFB are contemplated by the rating schedule.  On examination, the VA examiner found PFB to be less than 5 percent of exposed area and less than 5 percent of total area.  The evidence does not show frequent periods of hospitalization or marked interference in employment beyond what would be contemplated in the assigned ratings.  Accordingly, the Board finds that this case does not warrant referral for extraschedular consideration.  38 C.F.R. § 3.321(b).


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for lumbosacral strain and, to that extent only, the claim is granted.

Service connection for sleep apnea is denied.

An initial compensable evaluation for pseudofolliculitis barbae (PFB) is denied.


REMAND

The Board finds that additional development is required before a decision can be rendered on the merits of the claim for service connection for lumbosacral strain. 

When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

After receiving new and material evidence, the Veteran received a VA examination in May 2013 to determine if his lumbosacral strain warrants service connection.  However, the only opinion requested was whether the diagnosed lumbosacral strain was caused or aggravated by the service-connected knee disabilities.  The record reflects that the Veteran has previously advanced that he injured his back in service due to highly physical duties.  As such, a direct service connection opinion considering the new and material evidence is necessary.

Additionally, any outstanding treatment records regarding his lumbosacral strain should be included in the file.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall take appropriate action to contact the Veteran in order to have him identify all treatment received for his lumbosacral strain, to include from his private chiropractor.  The letter should request sufficient information to identify any health care provider, and if necessary, signed authorization, to enable VA to obtain any outstanding evidence.  Based on the Veteran's response, the RO should request copies of all clinical records from any identified health care provider and associate them with the Veteran's claims file.

If any requested records are not available, that fact should be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  Return the claims file to the examiner who conducted the May 2013 VA examination and provided the opinion, if available.  The examiner must offer an addendum opinion.  Specifically, the addendum opinion must offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current lumbosacral strain had its onset during active service.

The opinion must be based on review of the entire claims file and contain a rationale.  

3.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


